FILED
                           NOT FOR PUBLICATION
                                                                              MAY 19 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KARIM KHOJA, on behalf of himself and            No.   16-56069
all others similarly situated,
                                                 DC No. 3:15 cv-00540 JLS
              Plaintiff-Appellant,
                                                 MEMORANDUM*
 v.

PROVINCE, INC., as the Wind Down
Administrator for Orexigen Therapeutics,
Inc.; JOSEPH P. HAGAN; MICHAEL A.
NARACHI; PRESTON KLASSEN,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                   Janis L. Sammartino, District Judge, Presiding

                     Argued and Submitted November 6, 2017
                              Pasadena, California
                     Administratively Closed August 13, 2018
                          Resubmitted April 28, 2020**




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The panel unanimously concludes this case is suitable for
resubmission for decision without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      TASHIMA and BERZON, Circuit Judges, and PAYNE,*** District
             Judge.

      On August 13, 2018, we filed our opinion in this case, Khoja v. Orexigen

Therapeutics Inc., 899 F.3d 988 (9th Cir. 2018), cert. denied, sub nom. Hagen v.

Khoja, 1395 S. Ct. 2615 (2019). Because, during the pendancy of this appeal,

Orexigen filed a voluntary Chapter 11 petition, and the automatic stay of 11 U.S.C.

§ 362(a) came into effect, we noted that that “opinion [did] not address or decide

Plaintiff’s appeal as against defendant-appellee Orexigen.” Id. at 994 n.1.

      Orexigen’s successor in interest, Province, Inc., as the Wind Down

Administrator for Orexigen Therapeutics Inc.,1 has now filed a status report

indicating that the bankruptcy court, per the parties’ stiuplation, has lifted the § 362

stay with respect to this case. We have therefore resubmitted this appeal for

decision with respect to Orexigen.2




      ***
             The Honorable Robert E. Payne, United States District Judge for the
Eastern District of Virginia, sitting by designation.
      1
            For convenience, we refer to Orexigen’s successor, the Wind Down
Administrator, as “Orexigen.”
      2
            We note that Orexigen fully participated in the briefing and oral
argument on November 6, 2017; the § 362 stay did not come into effect until after
oral argument and submission of the case for decision. See id.
                                           2
      We have, again, reviewed the parties’ briefs and our opinion in Orexigen.

After such review, we fully adopt our opinion in Orexigen, 899 F.3d 988, to

resolve Plaintiff’s appeal as against Defendant Orexigen.

      Therefore, with respect to Plaintiff’s appeal as against Defendant-Appellee

Province, Inc., as the Wind Down Administrator for Orexigen Therapeutics, Inc.,

the judgment of the district court is

AFFIRMED in part, REVERSED in part, and REMANDED. No costs.




                                         3